Case 4:21-cr-20501-MFL-CI ECF No. 1, PagelD.1 Filed 08/04/21 Page 1of5

 

\
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

Case: 4:21-cr-20501

UNITED STATES OF AMERICA, Judge: Leitman, Matthew F.
MJ: Ivy, Curtis

Plaintiff. Filed: 08-04-2021
° SEALED MATTER (tt)

Vv. Violations:
18 U.S.C. § 2252A(a)(1)

RALPH EUGENE KIBBY, 18 U.S.C. § 2252A(a)(5)(B)

Defendant.
J | L E
AUG 94 2021
INDICTMENT U.S. DISTRICT COURT
FLINT, MICHIGAN
THE GRAND JURY CHARGES:
COUNT ONE
18 U.S.C. §§ 2252A(a)(1) and 2252A(b)(1) — Transportation of Child
Pornography

l. On or about November 15, 2020, in the Eastern District of Michigan,
and elsewhere, defendant, Ralph Eugene Kibby, knowingly transported material
that contained child pornography, as defined in Title 18, United States Code,
Section 2256(8), using a means and facility of interstate and foreign commerce,
including by computer, and on that date, Ralph Eugene Kibby had previously been
convicted for an offense specified in 18 U.S.C. § 2252A(b)(1).

All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A)

and 2252A(b)(1).

SS
Case 4:21-cr-20501-MFL-CI ECF No. 1, PagelD.2 Filed 08/04/21 Page 2 of5

COUNT TWO
18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2) — Possession of Child
Pornography
2. On or about February 18, 2021, in the Eastern District of Michigan,
defendant, Ralph Eugene Kibby, knowingly possessed one or more computer hard
drives, cell phones, cameras, DVDs, magazines, periodicals, and other material
which contained child pornography, as defined in Title 18, United States Code,
Section 2256(8), including but not limited to visual depictions of real minors,
prepubescent minors, and minors who had not attained twelve (12) years of age,
engaged in sexually explicit conduct, that had been shipped and transported using
any means and facility of interstate and foreign commerce, and had been shipped
and transported in and affecting interstate and foreign commerce; and on that date,
Ralph Eugene Kibby had previously been convicted for an offense specified in 18

U.S.C. § 2252A(b)(2).

All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B)

 

and 2252A(b)(2).
FORFEITURE ALLEGATIONS
18 U.S.C. § 2253 and 28 U.S.C. § 2461
3. The allegations contained in Counts One and Two of this Indictment

are hereby re-alleged and incorporated by reference for the purpose of alleging

forfeiture pursuant to 18 U.S.C. § 2253 and 28 U.S.C. § 2461.

 

 
Case 4:21-cr-20501-MFL-CI ECF No. 1, PagelD.3 Filed 08/04/21 Page 3of5

4. Upon conviction of one or more of the offenses charged in Counts
One and Two of the Indictment, defendant shall, pursuant to Title 18, United States
Code, Section 2253, and Title 28, United States Code, Section 2461, forfeit to the
United States the following:
a. Any visual depiction described in Title 18, United States Code,
Sections 2251, 2251A, or 2252, 2252A, 2252B, or 2260, or any
book, magazine, periodical, film, videotape, or other matter which
contains any such visual depiction, which was produced,
transported, mailed, shipped, or received in violation of these

subsections;

b. Any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from such offense; and

c. Any property, real or personal, used or intended to be used to
commit or to promote the commission of such offense or any
property traceable to such property.

5. Substitute Assets: Ifthe property described above as being subject to
forfeiture, as a result of any act or omission of defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;

c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be divided
without difficulty;

 
Case 4:21-cr-20501-MFL-CI ECF No.1, PagelD.4 Filed 08/04/21 Page 4of5

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY VANCE
Chief, Branch Offices

s/Ann Nee

THIS IS A TRUE BILL
s/Grand Jury Foreperson

 

 

ANN NEE
Assistant United States Attorney

Dated: August 4, 2021

GRAND JURY FOREPERSON
Case 4:21-cr-20501-MFL-CI ECF No. 1, PagelD.5 Filed 08/04/21 Page5of5

 

United States District Court Criminal Case Cover Sheet Case Number:
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

Companion Case Information =—=——| Companion Case Number:

 

This may be a companion case based on LCrR 57.10(b)(4)":

 

 

 

OYes MINo AUSA’s Initials: he N

 

 

Case Title: USA v. Ralph Eugene Kibby
Case: 4:21-cr-20501

County where offense occurred: Genesee Judge: Leitman, Matthew F.
MJ: Ivy, Curtis

Offense Type: Felony Filed: 08-04-2021

Indictment ~ no prior complaint SEALED MATTER (tt)

Gaselnformation —__

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

s/Ann Nee
August 4, 2021

 

 

Date Ann Nee
Assistant United States Attorney
600 Church Street
Flint, Ml 48502
ann.nee@usdoj.gov
(810) 766-5177

‘ Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.

 
